Citation Nr: 1000421	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, post traumatic 
stress disorder, anxiety and "nerves."  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a low back disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for residuals of a right hand injury (claimed as 
broken fingers of the right hand).  

5.  Entitlement to service connection for residuals of a right 
hand injury (claimed as broken fingers of the right hand).  

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Josh Stone, non attorney 
practitioner for 
	Jan Dils Attorneys at Law L.L.C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2005 from the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening previously denied 
claims for service connection for a low back disorder and for a 
right hand disorder and denied denovo a claim for service 
connection for a psychiatric disorder, claimed as depressive 
disorder.  

The Veteran has subsequently claimed entitlement to post 
traumatic stress disorder (submitted in February 2005) and has 
also alleged entitlement to service connection for "anxiety 
and nerves" (submitted in April 2006).  These claims are 
included along with depressive disorder as part and parcel of a 
single claim for service connection for a psychiatric disorder, 
to include depression, post traumatic stress disorder, anxiety 
and "nerves."  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 
2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in October 2009.  A transcript of 
the hearing is of record.  At this hearing, the Veteran 
submitted medical evidence accompanied by a waiver agency of 
original jurisdiction (AOJ) review.  

The reopened claims of service connection for a back disability 
and right hand disability and the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression, post traumatic stress disorder, anxiety and 
"nerves" are REMANDED to the RO.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  A June 2003 rating decision denied the Veteran's claim for 
service connection for a low back disability.  The Veteran was 
provided notification of the rating decision and of his 
appellate rights later in the same month; however, he did not 
appeal this determination.

2.  New evidence received since the June 2003 rating decision 
does relate to an unestablished fact necessary to substantiate 
the claim.

3.  A June 2003 rating decision denied the Veteran's claim for 
service connection for a right hand injury.  The Veteran was 
provided notification of the rating decision and of his 
appellate rights later in the same month; however, he did not 
appeal this determination.

4.  New evidence received since the June 2003 rating decision 
does relate to an unestablished fact necessary to substantiate 
the claim.

5.  On October 27, 2009, prior to promulgation of a decision by 
the Board on the issue of whether new and material evidence has 
been submitted to reopen a previously denied claim for skin 
cancer, the Veteran requested to withdraw his appeal on this 
issue. 


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection 
for low back disability is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the June 
2003 rating decision, and the claim for service connection for 
low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  The June 2003 rating decision denying service connection 
for right hand injury is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

4.  New and material evidence has been received since the June 
2003 rating decision, and the claim for service connection for 
right hand injury is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).

5.  The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue of an increased rating in excess of 30 
percent disabling for asthma have been met. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this 
case, the Board is reopening the claim addressed in this 
decision.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c) ; 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  
If, however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, VA 
must determine whether such evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service-connection was previously denied for a back disability 
in a June 2003 rating decision, based on there being no 
evidence of an injury to the back in service.  This rating also 
denied service connection for a right hand injury claimed as 
broken fingers, noting that he had been treated for a right 
finger injury in service in 1966 but that there was no X-ray 
evidence of fracture and no evidence of a relationship between 
the injury of the right finger injury in service and current 
right hand complaints.  The Veteran did not appeal after 
receiving notice of this in June 2003 and it became final.  He 
has filed to reopen these previously denied claims.

A.  Evidence and Analysis Regarding the Back Disorder

The evidence before the RO in June 2003 includes service 
treatment records showing that on entrance examination the 
Veteran's back was normal and the report of medical history was 
negative for any pertinent history such as 
arthritis/rheumatism, bone joint or other deformity.  A 
February 1967 record noted some complaints of pain in the 
lumbar area for which the Veteran was to be sent for "V.A." 
with "V.A." examination negative.  He was prescribed Darvon 
and Robaxin and was to be rechecked in 2 days.  There is no 
indication that he followed up in 2 days.  The separation 
examination of January 1968 revealed normal spine and the 
report of medical history was again negative for any pertinent 
findings suggestive of back problems, including a denial of 
recurrent back pain.  

Also previously before the RO are private treatment records 
from 1989 to 2002.  Among these records were records from 1996 
showing that he provided a history significant for having been 
in a plane crash in Vietnam at age 19 in 1967, describing it as 
causing neck problems in April 1996 and in June 1996 he claimed 
it caused a concussion.  He also reported the plane crash in a 
June 1997 record which cited no specific injury.  The private 
treatment records did not show treatment for back complaints 
until 2000, when a July 2000 lumbar MRI showed mild dehydration 
at L3-4 and L4-5 discs, otherwise normal.  The August 2000 
medical report showed complaints of low back pain along with 
neck pain and headaches, and noted a gradual onset over 4-5 
years of headaches and neck pains and the subsequent 
development of low back pain over a long period of time.  He 
was summarized as having degenerative spondylitic arthropathy.  
He continued to be seen in 2002 for complaints of low back pain 
diagnosed as lumbosacral strain in January 2002 and noted to be 
low back pain in December 2002.  A VA record from April 2003 
noted complaints of chronic low back pain since 1984, with 
history of Vietnam service noted, but with no significant 
findings on physical examination of the back.  The assessment 
was possible traumatic arthritis.  

Also before the RO in June 2003 was a statement submitted by 
the Veteran in February 2003, in which he described having 
injured his back while riding in a fixed wing aircraft that 
lost power and glided and landed on a road and into a rice 
paddy.  He said he was thrown forward which resulted in damage 
to his back.  He admitted that nearly 20 years had passed 
before back problems occurred.  

Among the evidence submitted after June 2003 includes an April 
2004 VA treatment record to establish primary care at the VA.  
In this the Veteran gave a history of chronic low back pain 
since 1984 and was assessed with low back pain.  In a July 1984 
treatment record he reported a history of previous injury of 
the back in Vietnam in a plane crash.  The impression remained 
low back pain.  Subsequent follow-ups through the end of 2004 
continued to assess low back pain.  

Among the evidence submitted after June 2003 was a March 2005 
VA mental health consult where the Veteran related having been 
in a plane crash in 1967, describing the engines as being shot 
out and they had to make a hard landing.  He indicated he had 
low back pain among other injuries.  Also in March 2005 he 
continued to be seen in primary care for chronic low back pain, 
described as both joint and muscle cramps.  He continued to be 
treated for low back pain at the VA in August 2005. An October 
2005 private medical evaluation for complaints of back pain 
with leg numbness recited a history of the Veteran having 
suffered severe head trauma in the military and was also told 
he had degenerative disc disease in his back.  A September 2005 
VA record addressing mostly neurological complaints included a 
lumbar X-ray showing mild to moderate osteophyte formation.

Service personnel records obtained after June 2003 show that 
the Veteran served as a flight operations specialist from 
August 1966 to February 1967 while serving in Vietnam.  He was 
stationed with the 54th AVN Co USARPAC-VN at the time.  

VA treatment records through 2008 reflect continued contentions 
of low back problems related to the airplane crash/hard landing 
in service.  In July 2008 he was evaluated for lumbar spine 
pain of 7/8 intensity over the past 7-8 years with MRI findings 
from June 2008 showing degenerative changes, lumbar 
straightening with slight spondylolisthesis.  The MRI report 
was attached, and the impression continued to be chronic low 
back pain.  

A June 2008 response from the JSRRC to a request for 
verification of the aircraft incident revealed that they were 
unable to verify whether an aircraft assigned to the 54th 
Aviation Company received small arms fire, forcing the air 
craft to land.  In order to perform further research concerning 
the incident, the unit designations to company level of any 
units involved or names of casualties that JSRRC may review any 
combat unit records submitted by these units that may be 
available for research.  

Also submitted after June 2003 was an August 2009 independent 
medical examination done by a private Doctor of Osteopathy 
(D.O.) who stated that he reviewed the medical records and 
claims file were reviewed.  However he made no note of the back 
complaints documented in February 1967 but instead recited the 
history of injury in Vietnam during a hard landing.  The 
examiner noted that the back continued to be a progressive 
issue that worsened over time.  On examination he was noted to 
complain of frequent severe flare-ups weekly, decreased range 
of motion, muscle spasm, radiculopathy and moderate 
degenerative disc disease (DDD).  The diagnosis was DDD lumbar 
spine causing radiculopathy to the left lower extremity.  The 
examiner opined that it was more likely than not that the back 
injury and diagnosis was caused by and brought about by 
service.  

Also not previously before the RO was the Veteran's testimony 
from his October 2009 Travel Board hearing where he reported 
being a part time crew chief flying in a fixed wing single 
engine plane, which lost the engine and they landed on a dirt 
road and then the road ran out and they ended up in a rice 
paddy.  He injured his back and said it was sore at the time 
but he did not seek treatment.  He reported having intermittent 
knifelike sensation and continued with symptoms throughout his 
stay in Vietnam.  He testified that he first treated his back 
around 1976. 

Based on a review of the foregoing the Board finds that the 
Veteran has submitted new and material evidence to reopen his 
back/hand claim.  The new evidence includes evidence of 
continued low back disability and now includes a medical 
opinion from the D.O. linking the Veteran's low back disorder 
to service, specifically the aircraft incident in service.  
Such opinion, presumed credible for the purposes of reopening, 
was not previously available.  The evidence also includes 
additional service department evidence showing the Veteran's 
duties and assignment while in Vietnam and further lay 
testimony elaborating on the circumstances of the aircraft 
landing incident which was not previously before the RO in June 
2003.   Again this is presumed credible for the purposes of 
reopening this claim.  Spalding v. Brown, 10 Vet. App. 6, 10 
(1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

Such evidence, when considered in light of the previous 
evidence, now raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).
38 C.F.R. § 3.156(a).

B.  Evidence and Analysis Regarding the Right Hand Disorder

The evidence before the RO in June 2003 includes service 
treatment records showing that on entrance examination the 
Veteran's upper extremities were normal and the report of 
medical history was negative for any pertinent history such as 
arthritis/rheumatism, bone joint or other deformity.  In July 
1966 the Veteran was seen for an injured right 4th proximal 
interphalangeal joint (PIP) which was said to have been injured 
during a hand to hand combat course, at which time he had been 
told he had sprained it.  He now complained of occasional joint 
swelling, and loss of motion.  He was referred to ortho for an 
injury of ruptured "FDP" joint of the 4th finger.  He was 
sent for X-rays the same month and no significant abnormality 
was demonstrated.  

Post service records prior to June 2003 are noted to show 
treatment for other complaints with no findings pertinent to 
the right hand.  However the records do reflect that as early 
as April 1996 the Veteran gave a history of having been in a 
plane crash in Vietnam at age 19, which he described at that 
time as causing neck problems.  The plane crash history was 
related in subsequent records including in June 1996, when he 
claimed it caused a concussion, and in June 1997.  The June 
1997 record also gave a history of right thumb injury in 1995.  
An undated record likewise gave a history of right thumb 
fracture, but no indication of when this took place.  

Also before the RO in June 2003 was a statement submitted by 
the Veteran in February 2003 where he described injuring his 
fingers in basic training in early 1966 and said he was not 
allowed to see a doctor at that time.  He indicated he then 
reinjured his fingers riding in a fixed wing aircraft that lost 
power and glided and landed on a road and into a rice paddy.  
He said he was thrown forward and his hand was reinjured.  He 
said the hand became so bad that he eventually had surgery on 
his thumb.  

Among the evidence submitted after June 2003 was a March 2005 
VA mental health consult where the Veteran related having been 
in a plane crash in 1967, describing the engines as being shot 
out and they had to make a hard landing.  He indicated he had 
extensive injuries to his right hand.  A September 2005 VA 
record noted complaints of right upper extremity trauma with 
the history of right thumb surgery noted.  His airplane crash 
history resulting in hand injury was again recited but appears 
to have been a history of 2 plane crashes recorded, with one 
record of the plane crashing and another of a plane being shot 
down.  The examination itself was primarily neurological in 
nature, but did note atrophy in his hands.  

Service personnel records obtained after June 2003 show that 
the Veteran served as a flight operations specialist from 
August 1966 to February 1967 while serving in Vietnam.  He was 
stationed with the 54th AVN Co USARPAC-VN at the time.  

Among the evidence submitted after June 2003 including mental 
health records from August 2006 and November 2006 where the 
history of the airplane crash incident was again related and 
was described as having resulted in injuries to his right hand, 
with right thumb surgery in the 1980's. The August 2006 record 
described the engines as shot out, while the November 2006 
record described the incident as a "near crash" or hard 
landing.  

A June 2008 response from the JSRRC to a request for 
verification of the aircraft incident revealed that they were 
unable to verify whether an aircraft assigned to the 54th 
Aviation Company received small arms fire, forcing the air 
craft to land.  In order to perform further research concerning 
the incident, the unit designations to company level of any 
units involved or names of casualties that JSRRC may review any 
combat unit records submitted by these units that may be 
available for research.  

Also submitted after June 2003 was an August 2009 independent 
medical examination done by a private Doctor of Osteopathy who 
stated that he reviewed the medical records and claims file 
were reviewed.  However no history of the hand injury shown in 
service treatment records were discussed, but the examiner 
noted that the Veteran stated having suffered an injury to his 
right hand while performing combat martial arts, with treatment 
for a fracture in service described.  The examiner noted the 
Veteran complained of pain, decreased range of motion and loss 
of grip strength, and physical examination confirmed these 
complaints as well as decreased sensation in the fingertips, 
edema, tenderness to palpation and traumatic arthritis by X-
ray.  The impression was status post right hand fracture with 
surgical repair causing secondary traumatic arthritis.  The 
examiner opined that it was more likely than not that the right 
hand injury and diagnosis was caused by and brought about by 
service.  

The Veteran testified at his October 2009 Travel Board hearing 
that he first injured his right hand in basic combat training 
and that he hit a tree with his hand.  He testified that he was 
sent to Walter Reed, where he was recommended to have surgery 
on his right thumb, but instead he went to Vietnam and injured 
his hand again in the hard landing.  He testified that the hand 
continued to bother him in Vietnam and that he cannot grip 
properly with this hand, as he has little grip strength.   

Based on a review of the foregoing the Board finds that the 
Veteran has submitted new and material evidence to reopen his 
back/hand claim.  The new evidence now includes a medical 
opinion from the D.O. linking the Veteran's right hand disorder 
to service, specifically the aircraft incident in service.  
Such opinion, presumed credible for the purposes of reopening, 
was not previously available.  The evidence also includes 
additional service department evidence showing the Veteran's 
duties and assignment while in Vietnam and further lay 
testimony elaborating on the circumstances of the aircraft 
landing incident which was not previously before the RO in June 
2003.  Again this is presumed credible for the purposes of 
reopening this claim.  Spalding v. Brown, 10 Vet. App. 6, 10 
(1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

Such evidence, when considered in light of the previous 
evidence, now raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).
38 C.F.R. § 3.156(a).

III.  Dismissal of Skin Cancer Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing, or on the record at a hearing, at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204.  Withdrawal may be made by the appellant or by his or 
her authorized representative.  Id.  At the Veteran's October 
2009 Travel Board hearing, the Veteran's request to withdraw 
his claim for service connection for skin cancer from appellate 
status was read into the record by his representative.  Hence, 
there are no allegations of errors of fact or law for appellate 
consideration for this issue.  Accordingly, the Board does not 
have jurisdiction to review this issue.  The issue of whether 
new and material evidence has been submitted to reopen a 
previously denied claim for skin cancer is therefore, 
dismissed.




ORDER

New and material evidence to reopen the Veteran's claim for 
service connection for a low back disability has been received 
and the claim is reopened.  To this extent, the appeal is 
granted.

New and material evidence to reopen the Veteran's claim for 
service connection for residuals of a right hand injury has 
been received and the claim is reopened.  To this extent, the 
appeal is granted.

The appeal as to the issue of whether new and material evidence 
has been submitted to reopen a previously denied claim for skin 
cancer is dismissed.


REMAND

As noted above, the claims for entitlement to service 
connection for a back disorder and a right hand disorder were 
reopened based on the submission of new and material evidence.  
The Veteran has also appealed a denial of service connection 
for a psychiatric disorder, to include depression, post 
traumatic stress disorder, anxiety and "nerves.".  A review 
of the evidence reflects that a remand is necessary to further 
develop evidence to support a claim for service connection for 
psychiatric disorder, to include PTSD, as well as address the 
nature and etiology of the claimed back disorder, right hand 
disorder and psychiatric disorder.

As described above, the Veteran has provided lay evidence 
regarding an aircraft hard landing which he alleges caused 
injury to his back and reinjury to his right hand which had 
been previously injured during basic training (and which is 
documented in the service records).  While there is no 
confirmation of this landing in the service treatment records, 
the Board notes that lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 
3, 2009) (nonprecedential) (confirming that, "in some cases, 
lay evidence will be competent and credible evidence of 
etiology").  

In this matter, the Board finds that the Veteran's lay evidence 
in regards to the hard airplane landing resulting in back and 
right hand injuries is competent evidence of this incident 
resulting in injury.  The Board also finds his lay account of 
the aircraft landing incident is credible, as it is supported 
by his MOS confirmed in personnel records, and is noted to be 
described in medical records from the mid 1990's, years prior 
to filing a claim, and thus was a history not given in self 
interest for claiming service connection at the time.  

In light of the foregoing, the Board is of the opinion that a 
VA examination would be probative in ascertaining whether the 
Veteran currently has a right hand or low back disability that 
is etiologically related to his active military service, to 
include this hard landing.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board notes that the Veteran has submitted 
an August 2009 medical opinion from a private D.O. directly 
linking the Veteran's right hand disorder and low back disorder 
to service.  While credible for the limited purpose of 
reopening the previously denied claims, this opinion is 
problematic as the D.O. claims to have based this opinion on 
review of the claims file, but completely neglected to discuss 
the service treatment records showing treatment for a right 
hand injury in basic training in July 1966 and for back pain in 
February 1967.  This suggests that the D.O. did not review the 
claims file prior to giving his opinion, which contradicts his 
statement that the claims file was reviewed.  Thus this opinion 
is not probative for the purpose of granting service connection 
for either disorder.  A VA examination is needed to address 
these claimed disabilities based on review of the claims file, 
including the service treatment records.  

In regards to the claim for a psychiatric disability to include 
depression, post traumatic stress disorder, anxiety and 
"nerves," as discussed above in the decision to reopen this 
claim, the Veteran has claimed a number of stressors, including 
the aforementioned hard landing, as well as mortar attacks on 
the ground and exposure to tracer fire while flying, which he 
mentioned in his October 2009 hearing.  

While the lay evidence regarding the hard aircraft landing has 
been deemed competent and credible, the Board finds that 
additional development is needed to confirm these additional 
claimed stressors of exposure to mortar fire on the ground and 
tracer fire in the air.  

After such development has been completed it will be necessary 
to provide the Veteran with an examination to address the 
nature and etiology of any psychiatric disorder found.  The 
Board notes that the records reflects both PTSD symptoms and 
depressive symptoms, but clarification as to the appropriate 
diagnoses and causation is needed, as he is noted to not only 
allege a psychiatric disorder based on these aforementioned 
stressors, but also as secondary to his low back problems for 
which he is also alleging service connection.  

In view of the foregoing this matter is remanded for the 
following action.

1.  The RO should send the Veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred stressors first brought up at the 
October 2009 hearing, specifically the 
exposure to mortar fire on the ground and 
tracer fire while in the air.  Please 
remind the Veteran that it is necessary to 
give as specific and detailed information 
about the persons, places, and events 
involved as possible, including as accurate 
a date for the event as possible, so as to 
enable the service department to verify the 
identified stressors.

2.  Thereafter, following the completion of 
the above and review of all additional 
evidence obtained, the RO should review the 
entire claims file and prepare a summary of 
the unverified claimed stressors based on 
review of all pertinent documents, to 
include the Veteran's PTSD stressor 
statements and all medical and personnel 
records.  The summary and all associated 
documents, including a copy of this remand, 
all available service records, and any 
written stressor statements should then be 
sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150, to obtain verification of 
the claimed stressors.  The JSRRC should be 
requested to provide any information which 
might corroborate any of the Veteran's 
alleged experiences and stressors.  The AMC 
should ask JSRRC to attempt to verify the 
following unverified stressors:

(a) STRESSOR 1  Being exposed to mortar 
attacks on the ground in Vietnam.

(b) STRESSOR 2  Being exposed to tracer 
fire while flying in Vietnam.  

3.  Thereafter, regardless of whether these 
alleged stressors have been verified, the 
RO should afford the Veteran a VA special 
psychiatric examination.  The claims file 
must be provided to the examiner for review 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder(s) present, to include PTSD.  The 
examiner should provide an opinion on the 
following: 

a.  Does the Veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner MUST 
identify the stressor(s) supporting the 
diagnosis of PTSD (to include consideration 
of the hard aircraft landing accepted as 
credible evidence, and any additional 
stressors that may be confirmed).  In 
identifying any claimed stressor(s) the 
examiner should independently review the 
entire record.  After consideration of 
these stressors, the examiner should 
explain whether they satisfy the criteria 
to support a diagnosis of PTSD;

c.  If PTSD is not diagnosed or if there 
are additional psychiatric disorders, the 
examiner should opine as to whether it is 
at least as likely as not (i.e., at least a 
50/50 probability) any such disorder(s) 
is/are related to service, or if 
preexisting service, was/were aggravated 
thereby, or whether any such disorder is 
being caused or aggravated by his low back 
disability.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  

The report of the examination should 
include a complete rationale for all 
opinions.  

4.  The RO should schedule the Veteran for 
a hand disorders examination to determine 
the nature and etiology of the Veteran's 
claimed right hand disorder.  The claims 
folder must be made available to the 
examiner prior to the examination, and the 
examiner should acknowledge such review of 
the pertinent evidence in the examination 
report.  All indicated studies should be 
performed and all manifestations of current 
disability should be described in detail.  
The examiner should address the following:

Does the Veteran have any current, chronic 
right hand disability?  If so, is it at 
least as likely as not (i.e., at least a 
50/50 probability) that any such disability 
began in service?  The findings in the 
service treatment records showing treatment 
for the right hand in July 1966 and the lay 
history of the Veteran having reinjured his 
hand in a hard aircraft landing in Vietnam 
should be addressed in answering this 
question.  

Each opinion should contain comprehensive 
rationale based on sound medical principles 
and facts.

5.  The RO should schedule the Veteran for 
a back disorders examination to determine 
the nature and etiology of the Veteran's 
claimed low back disorder.  The claims 
folder must be made available to the 
examiner prior to the examination, and the 
examiner should acknowledge such review of 
the pertinent evidence in the examination 
report.  All indicated studies should be 
performed and all manifestations of current 
disability should be described in detail.  
The examiner should address the following:

Does the Veteran have any current, chronic 
low back disability?  If so, is it at least 
as likely as not (i.e., at least a 50/50 
probability) that any such disability began 
in service?  The findings in the service 
treatment records showing treatment for the 
back in February 1967 and the lay history 
of the Veteran having hurt his back in a 
hard aircraft landing in Vietnam should be 
addressed in answering this question.  

Each opinion should contain comprehensive 
rationale based on sound medical principles 
and facts.

6.  Following completion of the above 
development, the RO should readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of the 
case, which reflects consideration of all 
additional evidence received and fully sets 
forth the controlling law and regulations 
pertinent to the issue on appeal.  It must 
contain notice of all relevant actions 
taken on the claims for benefits.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
have adverse consequences on his claim.  38 C.F.R. § 3.655 
(2009).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this case, 
pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

	


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


